                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

WOW air LLC,

       Plaintiff,

v.                                                Civil Action No.:1:20-cv-01556-AJT-JFA

Mark R. Pond,

      Defendant,
_______________________________________/

Mark R. Pond,

       Counter-Plaintiff,

v.

WOW air LLC,

       Counter-Defendant.

_______________________________________/


      MARK POND’S MOTION TO SHOW CAUSE WHY WOW AIR LLC AND ITS
     CHAIRMAN MICHELE ROOSEVENT EDWARDS SHOULD NOT BE HELD IN
                        CONTEMPT OF COURT


       Defendant/Counter-Plaintiff, Mark R. Pond, by and through his undersigned counsel,

hereby files this Motion to Show Cause why Plaintiff/Counter-Defendant WOW air LLC

(“WOW”) and its Chairman, Michele Roosevelt Edwards (“Ms. Edwards”), should not be held in

contempt of court due to the failure of WOW and its Chairman to abide by this Court’s Order

(Doc. No. 44) to pay settlement funds owed under a written settlement agreement between Mr.

Pond and WOW. In support of this motion, Mr. Pond states as follows:




                                              1
       1.      On May 21, 2021, a hearing was held before this Court on Mr. Pond’s Motion to

Enforce Settlement Agreement, and this Court entered an Order (Doc. No. 44) granting Mr. Pond’s

motion and concluding that Mr. Pond is entitled to specific performance.

       2.      This Court ordered that “Michele Roosevelt Edwards, Managing Member of WOW

air LLC, cause to be delivered on behalf of WOW air LLC the sum of $46,735 to Mark R. Pond’s

counsel within three (3) days of the date of this Order in performance of WOW air LLC’s

obligations under the settlement agreement, together with $2,500 in attorney’s fees and costs

incurred in the enforcement of the settlement agreement.”

       3.      To date, Edwards and WOW appear to have disregarded the Court’s order. Neither

Mr. Pond, nor Mr. Pond’s counsel have received any payments from Ms. Edwards or from WOW

air LLC.

       4.      Mr. Pond respectfully asks that the Court require Ms. Edwards and WOW to appear

and explain their failure to comply, and in the absence of an explanation acceptable to the Court,

hold Ms. Edwards and WOW in contempt and impose appropriate sanctions. Mr. Pond also

requests an additional award of further attorneys’ fees and costs in its ongoing efforts in seeking

to enforce the settlement agreement.

       Respectfully submitted on this 15th day of June, 2021.

                                                            /s/ Evan R. Smith
                                                            Evan R. Smith
                                                            Virginia Bar No. 31425
                                                            Attorney for Defendant Mark Pond
                                                            COGENT LAW GROUP LLP
                                                            1875 K St. NW 4th Flr
                                                            Washington, DC 20006
                                                            Office: (202)644-8880
                                                            Fax: (202) 644-8880
                                                            esmith@cogentlaw.co



                                                2
                                                            /s/ Matthew T. Collett
                                                            Matthew T. Collett, Esq.
                                                            Florida Bar No. 93727
                                                            Attorney for Defendant Mark Pond
                                                            Pro Hac Vice
                                                            COLLETT LAW, PLLC
                                                            4494 Southside Blvd., Ste. 101
                                                            Jacksonville, FL 32216
                                                            Office: 904-330-7500
                                                            mcollett@collett-law.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of June, 2021, the undersigned electronically

filed the foregoing document with the Clerk of Court using the CM/ECF system, and that the

foregoing was furnished via ECF to all counsel of record.

                                                            /s/ Evan R. Smith
                                                            Evan R. Smith
                                                            Virginia Bar No. 31425
                                                            Attorney for Defendant Mark Pond
                                                            COGENT LAW GROUP LLP
                                                            1875 K St. NW 4th Flr
                                                            Washington, DC 20006
                                                            Office: (202)644-8880
                                                            Fax: (202) 644-8880
                                                            esmith@cogentlaw.co

                                                            /s/ Matthew T. Collett
                                                            Matthew T. Collett, Esq.
                                                            Florida Bar No. 93727
                                                            Attorney for Defendant Mark Pond
                                                            Pro Hac Vice
                                                            COLLETT LAW, PLLC
                                                            4494 Southside Blvd., Ste. 101
                                                            Jacksonville, FL 32216
                                                            Office: 904-330-7500
                                                            mcollett@collett-law.com




                                               3
